Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flernington, NJ 08822
Attorney ID No. 0148 1-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw(corncast.net
Attorneys for Plain tff

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 MALIBU MEDIA, LLC,
                                            Case No. 3:1 8-cv-00204-PGS-DEA
                     Plaintiff,                    j.4,   cZ cQ4..    &t




 E LIZAB ETH Ri LE,                            7Oj                i


                     Defendant.
                                               so iRED:                    WcL.L-.
                                               DKflED:           ‘


             IPROPOSED1 DEFAULT JUDGMENT AND
        PERMANENT INJUNCTION AGAINST ELIZABETH RILE

      THIS CAUSE is before the Court on Plaintiffs Motion for Default Judgment

Against Elizabeth Rile (“Motion”). Having considered the Motion, being otherwise

duly advised in the premises, and good cause appearing, the Court hereby

      FINDS:

       1.    The address of Plaintiff is:
                30700 Russell Ranch Road, Suite 250
                Westlake Village, CA 91362

           2.   The name and address of Defendant is:

                Elizabeth Rile
                2+4State-Route


           3.   This Court has jurisdiction over the subject matter of this case and the

parties.

           4.   Venue is proper in this District.

           5.   The   Amended      Complaint      states   claims   for   direct   copyright

infringement, in violation of 17 U.S.C.             §   106, and contributory copyright

infringement upon which relief may be granted against Defendant.

       6.       Defendant has failed to plead or otherwise defend against Plaintiffs

Amended Complaint in this action.

       7.       Default was entered as to Defendant on October 19, 2018.

       8.       Defendant is not a minor, incompetent person or in active military

service.

       9.       By reason of default, Defendant has admitted the truth of the allegations

in Plaintiffs Amended Complaint.

       10.      Under Count I of the Amended Complaint, Defendant is hereby found

liable to Plaintiff for willfully committing direct copyright infringement.

                                              2
       ___




F—




           11.      Defendant will continue to cause Plaintiff iffeparable injury.

     Specifically, there is an existing threat of continued violations of Plaintiffs

     exclusive rights to reproduce, distribute, perfonn and display the 10 copyrighted

     works listed on Exhibit A attached hereto (the “Works”) through Defendant’s use of

     the BitTorrent protocol to upload and download the Works between and among peer

     users without authorization from Plaintiff.

           12.       There will be no injury to Defendant caused by entry of a permanent

     injunction requiring Defendant to cease infringing Plaintiffs Works.

            13.      Entry of a permanent injunction against Defendant is “appropriate as it

     will cause no greater harm to Defendant and such relief will be in the public interest.”

     Virgin Records Am., Inc. v. Bagan, No. 08-4694 (WHW), 2009 U.S. Dist. LEXIS

     62303, at *14 (D.N.J. July 21, 2009).

            14.      In accordance with Rule 65(d), Federal Rules of Civil Procedure, this

     Default Judgment shall be binding upon Defendant and all other persons in active

     concert or participation with Defendant who receive actual notice of this Default

     Judgment.

            15.      Plaintiff has submitted a Declaration demonstrating that Plaintiff

     expended a total of $548.40 in and costs, which amount this Court finds reasonable.

                  Based on the foregoing findings, it is:

                  ORDERED AND ADJUDGED that Defendant Elizabeth Rile:


                                                   3
             (a)        shall pay to Plaintiff the sum of $7,500.00 in statutory damages,

as authorized under 17 U.S.C.        §   504(c)(l), and $548.40 for costs, as authorized

under 17 U.S.C.     §   505, making a total of $8,048.40, for which let execution issue

forthwith;

             (b)        shall pay to Plaintiff post-judgment interest at the current legal

rate allowed and accruing under 28 U.S.C.          §   1961 as of the date of this Default

Judgment until the date of its satisfaction;

             (c)        be and hereby is enjoined from directly, contributorily or

indirectly infringing Plaintiffs rights under federal or state law in the Works,

including, without limitation, by using the internet, BitTorrent or any other online

media distribution system to reproduce (e.g., download) or distribute the Works, or

to make the Works available for distribution to the public, except pursuant to a lawful

license or with the express authority or Plaintiff.

             (d)        Be and is hereby ordered to destroy all copies of Plaintiffs works

that the Defendant Elizabeth Rile has downloaded onto any computer hard drive or

server without Plaintiffs authorization, and shall destroy all copies of the Works

transferred onto any physical medium or device in Defendant Elizabeth Rile’s

possession, custody, or control.

              (e)       The Court shall retain jurisdiction over this action for six months

or until the judgment is satisfied to entertain such further proceedings supplementary


                                               4
                         I.     1                                    I



and to enter such further orders as may be necessary or appropriate to implement

and enforce the provisions of this Default Judgment.

       DONE AND ORDERED this              day of                  ,2018.




                                      By:
                                       UNITED STATES DISTRICT JUDGE




                                          3
